DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          B.H., THE MOTHER,
                                Appellant,

                                     v.

DEPARTMENT OF CHILDREN AND FAMILIES GUARDIAN AD LITEM,
                       Appellee.

                               No. 4D17-3516

                           [January 25, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kirk Volker, Judge; L.T. Case No. 502016DP000015.

    Antony P. Ryan, Director and Paul O'Neil, Assistant Regional Counsel
of Office of Criminal Conflict and Civil Regional Counsel, West Palm Beach,
for appellant.

  Sarah J. Rumph of Children Legal Services, Tallahassee, Meredith K.
Hall of Children’s Legal Services, Sara E. Goldfarb and Laura J. Lee of
Guardian Ad Litem Program, Sanford, for appellees.

PER CURIAM.

   Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.